Title: [Diary entry: 28 March 1787]
From: Washington, George
To: 

Wednesday 28th. Mercury at 48 in the Morning—52 at Noon and 54 at Night. A heavy fog in the Morning—a pretty brisk shower of Rain for about an hour at Noon and clear warm and pleasant Afternoon. Rid into the Neck and was [prevented] from going to the other

places by the Rain. The cold winds and frost last Week had turned the Oats yellow and in some places had bitten the blades. Rid over my Wheat at this place and found it more indifferent than I expected—indeed scarce any on the ground, especially in the cut on the River; and the whole so weedy that I do not expect it will be worth reaping. Examined the clover also on this place, in field No.  and found this likewise very thin and indifferent, except at the point where it had been sown with flax. Whether the goodness of this was owing to the ground being stronger—better prepared—or by being sown with the flax—I know not; but the difference was very apparent. The clover was also much better where the Mud had been spread last Spring, than it was any where else except at the point; & the white Clover was coming up very thick on it. In the other parts of the field the Clover was not only very thin but looked weak and sickly. Began to set the posts and rails for a ditch fence on the line between Mr. Mason & myself in the Neck and began to list, or rather to renew the listing, in field No. 3 at this place.